IN THE
TENTH COURT OF APPEALS
 

No. 10-99-216-CV

        PRATT-M.D.Q., INC. D/B/A
        DAIRY QUEEN OF FAIRFIELD,
                                                                              Appellant
        v.

        EVELYN A. CARRENO,
                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 95-302-B
                                                                                                                

MEMORANDUM OPINION
                                                                                                               

        The parties have filed a joint motion to dismiss this appeal.  In relevant portion, Rule
42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
          The parties state that they have settled their controversy and ask this Court to dismiss this
appeal.  Accordingly, this cause is dismissed with costs to be taxed against the party incurring
same.
                                                                       PER CURIAM

Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Appeal dismissed
Opinion delivered and filed December 29, 1999
Do not publish